Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Cirik; Ali et al. [US 20200137821]. 

As per claim 1, Cirik teaches:
A method for beam failure recovery (BFR), (Abstract) comprising: 

when the beam failure is determined to occur on the at least one of the plurality of cells, sending an uplink (UL) message that includes a first portion and a second portion to a network, (e.g. sending an uplink; ¶ 247-248, 250) the first portion indicating the beam failure and being transmitted using a physical random access channel (PRACH) resource, the second portion indicating at least one of 1) cell information of the at least one of the plurality of cells and 2) new beam information of one or more new candidate beams for the at least one of the plurality of cells, and the second portion being transmitted using a physical uplink shared channel (PUSCH) resource. (e.g. PRACH, PUSCH; ¶ 251)

As per claim 2, Cirik teaches:
The method according to claim 1, wherein the second portion includes a BFR request (BFRQ) medium access control (MAC) control element (CE); and sending the UL message includes: sending the first portion using a PRACH preamble on a PRACH; and sending the BFRQ MAC CE on a PUSCH. (e.g. MAC; ¶ 344, 251)

As per claim 3, Cirik teaches:
The method according to claim 2, wherein the cell information includes at least one cell index corresponding to the at least one of the plurality of cells; the new beam information includes at least one new beam index of the one or more new candidate beams; and the at least one of the plurality of cells includes an SCell and/or a PCell. (e.g. SCell; ¶ 209)

Cirik teaches:
The method according to claim 2, further comprising: receiving a downlink (DL) message from the network, the DL indicating a BFR response. (e.g. downlink; ¶ 247-248)

As per claim 5, Cirik teaches:
The method according to claim 2, further comprising: randomly selecting the PRACH resource from a set of unreserved PRACH resources for the electronic device, the PUSCH resource being associated with the PRACH resource and unreserved. (e.g. PRACH, PUSCH; ¶ 247-248, 251)

As per claim 6, Cirik teaches:
The method according to claim 5, wherein the UL message includes one or more data portions to be sent using the PUSCH resource; the method includes determining a transmission order for the BFRQ MAC CE and the one or more data portions based on a priority rule for the UL message; and sending the BFRQ MAC CE includes sending the BFRQ MAC CE using the PUSCH resource based on the transmission order. (e.g. BFRQ MAC CE; ¶ 344)

As per claim 7, Cirik teaches:
The method according to claim 5, wherein the second portion includes another BFRQ MAC CE; and the method further includes sending the other BFRQ MAC CE on the PUSCH. (e.g. BFRQ MAC CE; ¶ 344)

As per claim 8, Cirik teaches:


As per claim 9, Cirik teaches:
The method according to claim 2, further comprising: receiving, from the network, a signal indicating the PRACH resource that is reserved for the electronic device, the PUSCH resource being associated with the PRACH resource and being reserved. (e.g. PRACH, PUSCH; ¶ 247-248)

As per claim 10, Cirik teaches:
The method according to claim 2, wherein the at least one of the plurality of cells includes multiple SCells that share the PRACH resource and the PUSCH resource (e.g. PRACH, PUSCH; ¶ 247-248, 251)

Claims 11-20 are the apparatus claims corresponding to method claims 1-10 respectively, and rejected under the same rational set forth in connection with the rejection of the above claims.

Conclusion 
The prior art made of record and not relied upon is considered relevant to applicant's specification: Shao-hui, S. U. N., et al. "Overview on the progress of design and standardization of the fifth generation of mobile communications system." Journal of Beijing University of Posts and Telecommunications 41.5 (2018): 26. Provides: With the continuous development of information technology, the key technology and system design of the fifth generation of mobile communications system (5G) has become a hotspot in both academia and industry. A complete overview of 5G design and standardization progress,including thekey performance index (KPI) of 5G was provided,the work plan of international standardization organization on 5G,and 5G design based on 3GPP R15. Specifically,the key technology of physical layer,the protocol stack and procedure of air interface,the radio access network architecture and interface design,the key technology and architecture of core network were introduced and analyzed. We try to provide a whole picture of 5G design,from radio access network to core network. Therefore, a clear understanding of the overall design ideas, solutions and features of 5G technology, as well as the 5G standardized contents can be achieved.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571) 272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHARAD RAMPURIA/
Primary Patent Examiner
        Art Unit 2641